DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 17/073,971 filed on 10/19/2020.
Claims 1-20 have been examined and are pending in this application.
The examiner notes the IDS filed on 10/19/2020 has been considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,812,458. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application 17/073,971
US Patent 10,812,458
A system for multi-factor location-based device verification, the system comprising: 
a processor; and 
a non-transitory, tangible, computer-readable storage medium having instructions stored 
receiving, from a client device of a user, a request to register for a new wagering account; 
receiving, from the client device, a first location factor, the first location factor including global positioning system (GPS) data received from a source device located outside a predefined area, the first location factor being used to provide map directions to the predefined area; 



receiving, from the client device, a second location factor, the second location factor including information received from a first wireless beacon located within the predefined area; 
receiving, from the client device, a third location factor, the third location factor 
determining, based at least upon the second location factor and the third location factor, that the client device is within the predefined area; and 
creating, in response to the determining, the new wagering account for the user of the client device.
A system for two-factor location-based device verification, the system comprising: 
a processor; and 
a non-transitory, tangible, computer-readable storage medium having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: 
receiving, from a client device of a user, a request to register for a new wagering account; 
receiving through a first communication channel, in conjunction with the request, a first location factor associated with the client device determined from current information received from a single first source device located outside a predefined area; 
identifying at least one sports book within a predefined distance of the client device; providing a message to the client device indicating a location of the sports book; receiving, from the same client device of the user, through a second communication channel separate and different from the first communication channel, a second location factor determined from current information received from a single wireless beacon located within the sports book, wherein the second location factor is broadcast by the single wireless beacon, the first source device being a different type of device than the single wireless beacon, and wherein the client device receives the second location factor from the single wireless beacon, whereby the first location factor and the second location factor enable independent two-factor verification of client device location; determining, based upon a geographical location of the first location factor and a proximity of the first location factor to the second location factor, that the client device is within the location of the sports book; and creating, in response to the determining, a new wagering account associated with the user of the client device.


Claims 1, 11 and 16, of the Instant Application would correspond to Claim 1 of U.S. Patent No. 10,812,458, as the features of Claim 1 of U.S. Patent No. 10,812,458 are substantially similar to that of the Instant Application, more specifically: the examiner notes that that claim 1 emphasis of the features above. Therefore one of ordinary skill in the art would realize the steps recited in Claim 1 of  U.S. Patent 10,812,458, provides substantially similar functions as found in the claims of the Instant Application, and those substantially similar functions are would be obvious variants to that claimed in the Instant Application. More specifically it would have been obvious to one of ordinary skill in the art to realize different modes of communication as location factors (i.e., GPS) and further the use of third location factor (i.e., as that is just multiplicity). Therefore the Instant Application is rejected under nonstatutory double patenting.

As per claims 2-10; claims 12-15 and 17-20 depend from independent claims 1, 11 and 16 respectively and inherit the Double Patenting rejection. 











Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more – i.e., the claim recites creating a new wagering account based on determining location factors within [a] predefined area, more specifically:
Claim 1, and similarly Claim 11 and 16 recite



receiving, from a client device of a user, a request to register for a new wagering account;
receiving, from the client device, a first location factor, the first location factor including global positioning system (GPS) data received from a source device located outside a predefined area, the first location factor being used to provide map directions to the predefined area;
receiving, from the client device, a second location factor, the second location factor including information received from a first wireless beacon located within the predefined area;
receiving, from the client device, a third location factor, the third location factor including information received from a second wireless beacon located within the predefined area; 

creating, in response to the determining, the new wagering account for the user of the client device.
The limitations of receiving, from a client device of a user, a request to register for a new wagering account; receiving, from the client device, a first location factor, the first location factor including global positioning system (GPS) data received from a source device located outside a predefined area, the first location factor being used to provide map directions to the predefined area; receiving, from the client device, a second location factor, the second location factor including information received from a first wireless beacon located within the predefined area; receiving, from the client device, a third location factor, the third location factor including information received from a second wireless beacon located within the predefined area; determining, based at least upon the second location factor and the third location factor, that the client device is within the predefined area; and  creating, in response to the determining, the new wagering account for the user of the client device, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor” and “medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” and “medium” language the steps of receiving, determining and creating in the context of this claim encompasses the user manually performing such steps in the mind or with the use of pencil and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
Further, the same limitations noted above, fall under Certain Methods Of Organizing Human Activity more specifically: commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of “a processor” and “medium to perform both the receiving, determining, and creating steps. The “a processor” and “medium” in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, determining, and creating steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “a processor” and “medium” perform both receiving, determining, and creating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9, 11, 13, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disraeli (US 2016/0381038 A1) in view of Guinn et al. (US 8,616,981 B2) and Lin et al. (US 2015/0245180 A1).

Regarding Claim 1;
Disraeli discloses system for multi-factor location-based device verification (Abstract – multifactor authentication system and the method that facilitates verification of the identity of a website user, registration or applicant... and [0039] – FMFA utilized location based services either directly or indirectly, to verify users during registration, and if so configured, during subsequent logon attempts), the system comprising:, the system comprising: 
a processor ([0022]); and 
a non-transitory, tangible, computer-readable storage medium having instructions stored thereon that, in response to execution by the processor ([0022]);, cause the processor to perform operations comprising: 
([0040] - registration [0047]-[0048] – creating an account);
receiving, from the client device, a first location factor, the first location factor including global positioning system (GPS) data received from a source device ( [0036] - determine location sources (e.g., GPS, Cell-ID (i.e., beacon w/ unique identifier) and Wi-Fi) for locating the client, and/or the like and [0039] and [0042] – location data is included in the registration data and [0047]-[0048] - the authentication server, which is now in possession of location data corresponding to both the login client and the verification client, evaluates the location data using applicable authentication rules. For example, the authentication server may implement an authentication rule that sets forth as a condition that the verification client (i.e., verification client is a first location factor) and login client locations must be within 50 m of each other to generate a match. A match, in this instance, is taken to be an indication that the user, registering via the login client, also has the verification client in his or her possession [0052]);
receiving, from [a] client device, a second location factor ([0039] and [0041] –  the login client provides registration data [may include] verification client identifier and [0042] – location data is included in the registration data... include user’s consent to allow the authentication sever to obtain location of the login and verification clients... and [0047]-[0048] - the authentication server, which is now in possession of location data corresponding to both the login client and the verification client, evaluates the location data using applicable authentication rules. For example, the authentication server may implement an authentication rule that sets forth as a condition that the verification client and login client (i.e., login client is a second location factor) locations must be within 50 m of each other to generate a match. A match, in this instance, is taken to be an indication that the user, registering via the login client, also has the verification client in his or her possession);
...
determining, based at least upon the second location factor ..., that the client device is within the predefined area ([0039] and [0042] – location data is included in the registration data and [0047] - the authentication server, which is now in possession of location data corresponding to both the login client and the verification client, evaluates the location data using applicable authentication rules. For example, the authentication server may implement an authentication rule that sets forth as a condition that the verification client and login client locations must be within 50 m of each other to generate a match. A match, in this instance, is taken to be an indication that the user, registering via the login client, also has the verification client in his or her possession and [0047]-[0048]); and 
creating, in response to the determining, the ... account for the user of the client device ([0047]-[0048] – creating an account).
Disraeli fails to explicitly disclose:
receiving, from a client device of a user, a request to register for a new wagering account;
... the first location factor including global positioning system (GPS) data received from a source device located outside a predefined area, the first location factor being used to provide map directions to the predefined area;
... the second location factor including information received from a first wireless beacon located within the predefined area;

determining, based at least upon the second location factor and the third location factor, that the client device is within the predefined area; and 
creating, in response to the determining, the new wagering account for the user of the client device.
However, in an analogous art, Guinn teaches 
receiving, from a client device of a user, a request to register for a new wagering account (Guinn, col. 4, lines 34-64 - create a player account) and 
creating, in response to the determining, a new wagering account in association with the user of the client device (Guinn, col. 4, lines 34-64 - create a player account).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Guinn to the creating [of the] new account of Disraeli to include receiving, from a client device of a user, a request to register for a new wagering account and creating, in response to the determining, the new wagering account for the user of the client device.
One would have been motivated to combine the teachings of Guinn to Disraeli to do so as it provides / allows for playing wagering games with features that are trigged by the location of the mobile gaming device (Guinn, col. 1, lines 26-32).
Further, in an analogous art, Lin teaches
receiving, from the client device, a first location factor, the first location factor including global positioning system (GPS) data received from a source device located outside a predefined Lin, FIG. 3 and FIG. 7 and [0017] – outside the venue and [0010] For instance, outside in open areas, the mobile device may utilize an absolute positioning technology, such as global positioning system (GPS) (or other global navigation satellite system) to determine the user's location and [0046] - In some configurations, remote device 502(2) can actively provide a location service to device 502(1). For instance, the remote device 502(2) can request location related data sensed by device 502(1). For example, this can be absolute position information from the GPS hardware 532(1) and/or relative position information from the RF hardware 534(1), gyroscope 536(1), accelerometer 538(1), and/or magnetometer 540(1). In one such example, the location-aware component 518(1) can work in cooperation with location-aware component 518(2) to send location related information to the remote device. For instance, the location-aware component 518(1) can send GPS information to the location-aware component 518(2). The location-aware component 518(2) can access data store 504 to determine if any venues are proximate to device 502(1)'s reported location. If so, location-aware component 518(2) can download venue maps for the proximate venues for caching on the storage 526(1) of device 502(1) (e.g., a local data store cache of local venues).);
receiving, from the client device, a second location factor, the second location factor including information received from a first wireless beacon located within the predefined area (Lin, FIG. 3 and FIG. 7 and [0017] – inside the venue and [0025] - The sensor readings can relate to external signals (e.g., from outside the sensing device) and/or internal signals (e.g., from inside the sensing device). For instance, external signals can include Wi-Fi signals and/or cellular signals, among others... In the illustrated example, the sensor readings may be retrieved from, for example, Wi-Fi access points W1, W2, W3 (i.e., as reasonably constructed beacons) or from cellular devices C1 and C2, among others and [0046] - For instance, RF hardware 534(1) may detect one or more access point signal(s) and/or one or more cell tower signal(s). Each of these signals can include a unique identifier).
receiving, from the client device, a third location factor, the third location factor including information received from a second wireless beacon located within the predefined area (Lin, FIG. 3 and FIG. 7 and [0017] – inside the venue and [0025] - The sensor readings can relate to external signals (e.g., from outside the sensing device) and/or internal signals (e.g., from inside the sensing device). For instance, external signals can include Wi-Fi signals and/or cellular signals, among others... In the illustrated example, the sensor readings may be retrieved from, for example, Wi-Fi access points W1, W2, W3 (i.e., as reasonably constructed beacons) or from cellular devices C1 and C2, among others and [0046] - For instance, RF hardware 534(1) may detect one or more access point signal(s) and/or one or more cell tower signal(s). Each of these signals can include a unique identifier); 
determining, based at least upon the second location factor and the third location factor, that the client device is within the predefined area (Lin, Title, FIG. 3 and FIG. 7 and [0017] -Stated another way, detection of signals from within the venue 106 can be indicative that the mobile device 104 is proximate to the venue 106, but not conclusively indicative that the mobile device is in the venue. Thus, mappings or other instructions can be provided to the user to aid the user to get into the venue (for instance along path 204) to reach their desired destination of Suite 1C. For comparison sake, as the user follows path 204 to location 210 inside the venue, the mobile device might sense wireless access points 206(1), 206(2), 206(5), 206(7), and 206(8), for example. In that case, the mobile device detected five wireless access points that relate to the venue 106. Since five access points is greater than the three access points that the survey data detected outside the venue, the mobile device can be determined to be within the venue at location 210 and [0018] - Viewed from one perspective, the mobile device can sense a fingerprint at a location proximate to a venue. The sensed fingerprint can be compared to survey fingerprints from inside and outside the venue to determine whether the location is inside or outside of the venue).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lin to the location factors of Disraeli and Guinn to include receiving, from the client device, a first location factor, the first location factor including global positioning system (GPS) data received from a source device located outside a predefined area, the first location factor being used to provide map directions to the predefined area; receiving, from the client device, a second location factor, the second location factor including information received from a first wireless beacon located within the predefined area; receiving, from the client device, a third location factor, the third location factor including information received from a second wireless beacon located within the predefined area  determining, based at least upon the second location factor and the third location factor, that the client device is within the predefined area
One would have been motivated to combine the teachings of Lin to Disraeli and Guinn to do so as it provides / allows for determine whether the [mobile device] location is inside the venue or outside the venue (Lin, [0002]).




Regarding Claim 2;
Disraeli and Guinn and Lin further disclose the system of Claim 1.
Disraeli further discloses wherein the first location factor includes at least one GPS coordinate and wherein the second location factor includes a unique identifier associated with a wireless beacon [0031] – WiFi Access Point Data (i.e., beacon w/ unique identifier) and [0036] - determine location sources (e.g., GPS, Cell-ID (i.e., beacon w/ unique identifier) and Wi-Fi) for locating the client, and/or the like. and [0039] and [0042] – location data is included in the registration data and [0041] –  the login client provides registration data [may include] verification client identifier and [0047]-[0048] - At block, the authentication server, which is now in possession of location data corresponding to both the login client and the verification client, evaluates the location data using applicable authentication rules. For example, the authentication server may implement an authentication rule that sets forth as a condition that the verification client (i.e., ... location factor) and login client (i.e., ... location factor) locations must be within 50 m of each other to generate a match. A match, in this instance, is taken to be an indication that the user, registering via the login client, also has the verification client in his or her possession and [0052] – GPS).
Further, Lin teaches wherein the first location factor includes at least one GPS coordinate ([0016] – GPS), and wherein the second location factor includes a unique identifier associated with the first wireless beacon (Lin, FIG. 3 and FIG. 7 and [0017] – inside the venue and [0025] - The sensor readings can relate to external signals (e.g., from outside the sensing device) and/or internal signals (e.g., from inside the sensing device). For instance, external signals can include Wi-Fi signals and/or cellular signals, among others... In the illustrated example, the sensor readings may be retrieved from, for example, Wi-Fi access points W1, W2, W3 (i.e., as reasonably constructed beacons) or from cellular devices C1 and C2, among others and [0046] - For instance, RF hardware 534(1) may detect one or more access point signal(s) and/or one or more cell tower signal(s). Each of these signals can include a unique identifier)., and wherein the third location factor includes a different unique identifier associated with the second wireless beacon (Lin, FIG. 3 and FIG. 7 and [0017] – inside the venue and [0025] - The sensor readings can relate to external signals (e.g., from outside the sensing device) and/or internal signals (e.g., from inside the sensing device). For instance, external signals can include Wi-Fi signals and/or cellular signals, among others... In the illustrated example, the sensor readings may be retrieved from, for example, Wi-Fi access points W1, W2, W3 (i.e., as reasonably constructed beacons) or from cellular devices C1 and C2, among others and [0046] - For instance, RF hardware 534(1) may detect one or more access point signal(s) and/or one or more cell tower signal(s). Each of these signals can include a unique identifier).

Regarding Claim 4;
Disraeli and Guinn and Lin further disclose the system of Claim 1.
Lin further teaches wherein the instructions further cause the processor to perform operations comprising: analyzing the second location factor to determine that the client device is within the predefined area; and analyzing the third location factor to determine at least one of i) that the client device is within the predefined area, or ii) that the client device is near an edge of the predefined area (Lin, Title, FIG. 3 and FIG. 7 and [0017] -Stated another way, detection of signals from within the venue 106 can be indicative that the mobile device 104 is proximate to the venue 106, but not conclusively indicative that the mobile device is in the venue. Thus, mappings or other instructions can be provided to the user to aid the user to get into the venue (for instance along path 204) to reach their desired destination of Suite 1C. For comparison sake, as the user follows path 204 to location 210 inside the venue, the mobile device might sense wireless access points 206(1), 206(2), 206(5), 206(7), and 206(8), for example. In that case, the mobile device detected five wireless access points that relate to the venue 106. Since five access points is greater than the three access points that the survey data detected outside the venue, the mobile device can be determined to be within the venue at location 210 and [0018] - Viewed from one perspective, the mobile device can sense a fingerprint at a location proximate to a venue. The sensed fingerprint can be compared to survey fingerprints from inside and outside the venue to determine whether the location is inside or outside of the venue).

Regarding Claim 6;
Disraeli and Guinn and Lin further disclose the system of Claim 1.
Lin further teaches wherein the instructions further cause the processor to perform operations comprising: comparing the second location factor received from the client device to a stored second location factor to determine whether the second location factor received from the client device matches the stored second location factor ([0015]-[0016] - For instance, the survey data indicates wireless access points 206(1)-206(8) were sensed inside the venue while only wireless access points 206(6), 206(7), and 206(9) were sensed or detected outside of the venue [0018] – To summarize, the above discussion provides an example of how the present concepts can compare sensing data from a mobile device to survey data from inside and outside of a venue to determine whether the mobile device is inside or outside the venue.); comparing the third location factor received from the client device to a stored third location factor to determine whether the third location factor received from the client device matches the stored third location ([0015]-[0016] - For instance, the survey data indicates wireless access points 206(1)-206(8) were sensed inside the venue while only wireless access points 206(6), 206(7), and 206(9) were sensed or detected outside of the venue and [0018] – To summarize, the above discussion provides an example of how the present concepts can compare sensing data from a mobile device to survey data from inside and outside of a venue to determine whether the mobile device is inside or outside the venue.); and one of: i) in response to determining that both of the second location factor received from the client device matches the stored second location factor and the third location factor received from the client device matches the stored third location factor, determining that the client device is within the predefined area ([0017] - Thus, some implementations can stipulate that the mobile device 104 has to detect more wireless access points 206 than can be detected outside (e.g., in this case three in the external survey data) for the mobile device to be deemed as being inside the venue and [0018] – To summarize, the above discussion provides an example of how the present concepts can compare sensing data from a mobile device to survey data from inside and outside of a venue to determine whether the mobile device is inside or outside the venue), or ii) in response to determining that at least one of the second location factor received from the client device does not match the stored second location factor or that the third location factor received from the client device does not match the stored third location factor, determining that the client device is not within the predefined area ([0016] - Sensing three or less than three can be treated as an indication that the mobile device is outside of the venue. Thus, even though the mobile device detects wireless access points 206(6) and 206(9) at location 108, this implementation can determine that location 108 is outside the venue 106 and [0018] – To summarize, the above discussion provides an example of how the present concepts can compare sensing data from a mobile device to survey data from inside and outside of a venue to determine whether the mobile device is inside or outside the venue.).

Regarding Claim 9;
Disraeli and Guinn and Lin further disclose the system of Claim 1.
Guinn further teaches wherein the instructions further cause the processor to perform operations comprising: receiving, from the client device, at least one wager (Guinn, col. 2, lines 20-32 and col. 8, lines 44-49- receiving wager).; determining an outcome based upon the at least one wager (Guinn col. 2, lines 20-32 and col. 8, lines 44-49 – The wagering game evaluates).; and providing, based upon the determining, an award to the user based upon the outcome (Guinn col. 2, lines 20-32 and col. 8, lines 44-49 - awards).

Regarding Claim(s) 11 and 13; claim(s) 11 and 13is/are directed to a/an method associated with the system claimed in claim(s) 1 and 6. Claim(s) 11 and 13 is/are similar in scope to claim(s) 1 and 6, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 16 and 18; claim(s) 16 and 18 is/are directed to a/an article associated with the system claimed in claim(s) 1 and 6. Claim(s) 16 and 18 is/are similar in scope to claim(s) 1 and 6, and is/are therefore rejected under similar rationale.


Claims 3, 5, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disraeli (US 2016/0381038 A1) in view of Guinn et al. (US 8,616,981 B2) and Lin et al. (US 2015/0245180 A1) and further in view of Knas (US 9,741,237 B1).

Regarding Claim 3;
Disraeli and Guinn and Lin further disclose the system of Claim 3.
Disraeli further discloses wherein the instructions further cause the processor to perform operations comprising receiving the unique identifier associated with the first wireless beacon and the different unique identifier associated with the second wireless beacon, wherein the unique identifier associated with the first wireless beacon ..., and wherein the different unique identifier associated with the second wireless beacon ... ([0031] – WiFi Access Point Data (i.e., beacon w/ unique identifier) and [0036] - determine location sources (e.g., GPS, Cell-ID (i.e., beacon w/ unique identifier) and Wi-Fi) for locating the client, and/or the like. and [0039] and [0042] – location data is included in the registration data and [0041] –  the login client provides registration data [may include] verification client identifier and [0047]-[0048] - At block, the authentication server, which is now in possession of location data corresponding to both the login client and the verification client, evaluates the location data using applicable authentication rules. For example, the authentication server may implement an authentication rule that sets forth as a condition that the verification client (i.e., ... location factor) and login client (i.e., ... location factor) locations must be within 50 m of each other to generate a match. A match, in this instance, is taken to be an indication that the user, registering via the login client, also has the verification client in his or her possession and [0052] – GPS).
 (Lin, FIG. 3 and FIG. 7 and [0017] – inside the venue and [0025] - The sensor readings can relate to external signals (e.g., from outside the sensing device) and/or internal signals (e.g., from inside the sensing device). For instance, external signals can include Wi-Fi signals and/or cellular signals, among others... In the illustrated example, the sensor readings may be retrieved from, for example, Wi-Fi access points W1, W2, W3 (i.e., as reasonably constructed beacons) or from cellular devices C1 and C2, among others and [0046] - For instance, RF hardware 534(1) may detect one or more access point signal(s) and/or one or more cell tower signal(s). Each of these signals can include a unique identifier).
Disraeli and Guinn and Lin fail to explicitly disclose
wherein the unique identifier associated ... is a randomly generated combination of hexadecimal digits.
However, in an analogous art, Knas teaches wherein the unique identifier associated ... is a randomly generated combination of hexadecimal digits. (Knas, col. 13, lines 64-66 – binary data may represent varies types of data and/or information and col. 14, lines 21-44 – UUID may be random or pseudorandom data strong (Numbers or Characters) (i.e., As reasonably constructed hexadecimal)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Knas to the first/second unique identifier of Disraeli and 
One would have been motivated to combine the teachings of Knas to Disraeli and Guinn and Lin to do so as it provides / allows for utilizing indoor positioning systems for better management/guidance (Knas, col. 1, lines 34-35).

Regarding Claim 5;
Disraeli and Guinn and Lin further disclose the system of Claim 1
Lin further teaches concepts of the second location factor and third location factor and, to determine whether the client device is within the predefined area (Lin, Title, FIG. 3 and FIG. 7 and [0017] -Stated another way, detection of signals from within the venue 106 can be indicative that the mobile device 104 is proximate to the venue 106, but not conclusively indicative that the mobile device is in the venue. Thus, mappings or other instructions can be provided to the user to aid the user to get into the venue (for instance along path 204) to reach their desired destination of Suite 1C. For comparison sake, as the user follows path 204 to location 210 inside the venue, the mobile device might sense wireless access points 206(1), 206(2), 206(5), 206(7), and 206(8), for example. In that case, the mobile device detected five wireless access points that relate to the venue 106. Since five access points is greater than the three access points that the survey data detected outside the venue, the mobile device can be determined to be within the venue at location 210 and [0018] - Viewed from one perspective, the mobile device can sense a fingerprint at a location proximate to a venue. The sensed fingerprint can be compared to survey fingerprints from inside and outside the venue to determine whether the location is inside or outside of the venue).

However, in an analogous art, Knas teaches wherein the instructions further cause the processor to perform operations comprising: generating the second location factor and the third location factor (Knas, col. 12, lines 46-28 – UUIDs or unique identifiers of the beacons and col. 14, lines 21-44 – UUID may be random or pseudorandom data strong (Numbers or Characters) (i.e., As reasonably constructed hexadecimal))); storing the second location factor and the third location factor (Knas, FIG. 4 - Location Management Database); providing the second location factor to the first wireless beacon, wherein the first wireless beacon is configured to broadcast the second location factor to the client device (Knas, col. 12, lines 39-62 – continuously broadcast location information);  providing the third location factor to the second wireless beacon, wherein the second wireless beacon is configured to broadcast the third location factor to the client device (Knas, col. 12, lines 39-62 – continuously broadcast location information); comparing at least one of the second location factor received from the client device or the third location factor received from the client device to the stored second location factor or the stored (Knas, FIG. 3 – is within the builidng).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Knass to the first/second unique identifier of Disraeli and Guinn and Lin to include generating the second location factor and the third location factor; storing the second location factor and the third location factor;  providing the second location factor to the first wireless beacon, wherein the first wireless beacon is configured to broadcast the second location factor to the client device;  providing the third location factor to the second wireless beacon, wherein the second wireless beacon is configured to broadcast the third location factor to the client device; comparing at least one of the second location factor received from the client device or the third location factor received from the client device to the stored second location factor or the stored third location factor, respectively, to determine whether the client device is within the predefined area.
One would have been motivated to combine the teachings of Knas to Disraeli and Guinn and Lin to do so as it provides / allows for utilizing indoor positioning systems for better management/guidance (Knas, col. 1, lines 34-35).

Regarding Claim(s) 12; claim(s) 12 is/are directed to a/an method associated with the system claimed in claim(s) 5. Claim(s) 12 is/are similar in scope to claim(s) 5, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 17; claim(s) 17 is/are directed to a/an article associated with the system claimed in claim(s) 5. Claim(s) 17 is/are similar in scope to claim(s) 5, and is/are therefore rejected under similar rationale.

Claims(s) 7, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disraeli (US 2016/0381038 A1) in view of Guinn et al. (US 8,616,981 B2) and Lin et al. (US 2015/0245180 A1) and further in view of Evans et al. (US 2010/0017261 A1).

Regarding Claim 7;
Disraeli and Guinn and Lin further disclose the system of Claim 1.
Disraeli further discloses wherein the instructions further cause the processor to perform operations comprising: determining, based upon the first location factor ... that the client device is outside of the predefined area ([0048] ...the authentication server determines if there is a match based on the location data and the applicable authentication rules. In some cases, there will not be a match between the two locations. For example, the distance between the login client and the verification client may be greater than the 50 m threshold specified in the authentication rule. In such a situation, the verification cannot be obtained, and a verification failed message is sent to the login client at block. The login client receives and displays the message at block, and may provide the user an option to attempt verification again at block (i.e., greater than 50 would indicate message to let client know that a location of the predefined area and is a form of instructing the user of the client device to travel to the location of the predefined area (e.g., go back within 50)). In some cases, the two location data will match, resulting in a successful verification of the registration); and providing a message to the client device... ([0048] - ...the authentication server determines if there is a match based on the location data and the applicable authentication rules. In some cases, there will not be a match between the two locations. For example, the distance between the login client and the verification client may be greater than the 50 m threshold specified in the authentication rule. In such a situation, the verification cannot be obtained, and a verification failed message is sent to the login client at block. The login client receives and displays the message at block, and may provide the user an option to attempt verification again at block (i.e., greater than 50 would indicate message to let client know that a location of the predefined area and is a form of instructing the user of the client device to travel to the location of the predefined area (e.g., go back within 50)). In some cases, the two location data will match, resulting in a successful verification of the registration).
Disraeli and Guinn and Lin fail to explicitly disclose a message indicating a location of the predefined area and instructing the user of the client device to travel to the location of the predefined area.
However, in an analogous art, Evans teaches a message indicating a location of the predefined area and instructing the user of the client device to travel to the location of the predefined area (Evans, [0036] - More specifically, the expert system may use text -messages or any other suitable communication means to instruct or influence the users to move to a desired area such as an area near an environmental advertisement presentation device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Evans with the determining based upon the first location factor of Disraeli and Guinn and Lin to include a message indicating a location of the predefined area and instructing the user of the client device to travel to the location of the predefined area.
(Evans, [0036]).

Regarding Claim(s) 14; claim(s) 14 is/are directed to a/an method associated with the system claimed in claim(s) 7. Claim(s) 14 is/are similar in scope to claim(s) 7, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 19; claim(s) 19 is/are directed to a/an article associated with the system claimed in claim(s) 7. Claim(s) 19 is/are similar in scope to claim(s) 7, and is/are therefore rejected under similar rationale.

Claims 8, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disraeli (US 2016/0381038 A1) in view of Guinn et al. (US 8,616,981 B2) and Lin et al. (US 2015/0245180 A1 and further in view of Snook et al. (US 2016/0091549 A1).

Regarding Claim 8;
Disraeli and Guinn and Lin further disclose the system of Claim 1.
Guinn further teaches wherein creating the new wagering account further comprises: receiving, from the client device... (Guinn, col. 4, lines 34-64 - create a player account).
 	Disraeli and Guinn and Lin fail to explicitly disclose receiving, from the client device, a photograph of the user's face captured from a camera of the client device; receiving, from the client device, a photograph of a driver's license of the user captured from the camera of the client 
	However, in an analogous art, Snook teaches receiving, from a... device, a photograph of the user's face captured from a camera of the ... device (Snook, [0032] - As a fraud prevention measure, the kiosk can be configured to transmit an image of the driver's license to a remote computer screen, and an operator at the remote computer can visually compare the picture (and/or other information) on the driver's license to an image of the person standing in front of the kiosk as viewed by one or more of the cameras 116a-c to confirm that the person attempting to sell the phone is in fact the person identified by the driver's license); receiving, from the ... device, a photograph of a driver's license of the user captured from the camera of the ... device, the photograph of the driver's license including a driver's license photograph (Snook, [0032] - As a fraud prevention measure, the kiosk can be configured to transmit an image of the driver's license to a remote computer screen, and an operator at the remote computer can visually compare the picture (and/or other information) on the driver's license to an image of the person standing in front of the kiosk as viewed by one or more of the cameras 116a-c to confirm that the person attempting to sell the phone is in fact the person identified by the driver's license); comparing the photograph of the user's face captured from the camera to the driver's license photograph (Snook, [0032] - As a fraud prevention measure, the kiosk can be configured to transmit an image of the driver's license to a remote computer screen, and an operator at the remote computer can visually compare the picture (and/or other information) on the driver's license to an image of the person standing in front of the kiosk as viewed by one or more of the cameras 116a-c to confirm that the person attempting to sell the phone is in fact the person identified by the driver's license); and authenticating the identity of the user based upon the comparing (Snook, [0032] - As a fraud prevention measure, the kiosk can be configured to transmit an image of the driver's license to a remote computer screen, and an operator at the remote computer can visually compare the picture (and/or other information) on the driver's license to an image of the person standing in front of the kiosk as viewed by one or more of the cameras 116a-c to confirm that the person attempting to sell the phone is in fact the person identified by the driver's license).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Snook with the creating the new wagering account of Disraeli and Guinn and Lin to include receiving, from a... device, a photograph of the user's face captured from a camera of the ... device; receiving, from the ... device, a photograph of a driver's license of the user captured from the camera of the ... device, the photograph of the driver's license including a driver's license photograph; comparing the photograph of the user's face captured from the camera to the driver's license photograph); and authenticating the identity of the user based upon the comparing.
 One would have been motivated to combine the teachings of Snook to Disraeli and Guinn and Lin to do so as it provides / allows for confirming that the person attempting is in fact the person identified by the driver's license (Snook, [0032]).

Regarding Claim 15;
Disraeli and Guinn and Lin further disclose the method of Claim 11.
Guinn further teaches receiving, from the client device, at least one wager (Guinn, col. 2, lines 20-32 and col. 8, lines 44-49- receiving wager).; determining an outcome based upon the at (Guinn col. 2, lines 20-32 and col. 8, lines 44-49 – The wagering game evaluates).; and providing, based upon the determining, an award to the user based upon the outcome (Guinn col. 2, lines 20-32 and col. 8, lines 44-49 - awards).
Disraeli and Guinn and Lin fail to explicitly disclose receiving, from the client device, a photograph of the user's face captured from a camera of the client device; receiving, from the client device, a photograph of a driver's license of the user captured from the camera of the client device, the photograph of the driver's license including a driver's license photograph; comparing the photograph of the user's face captured from the camera to the driver's license photograph; and authenticating the identity of the user based upon the comparing.
	However, in an analogous art, Snook teaches receiving, from a... device, a photograph of the user's face captured from a camera of the ... device (Snook, [0032] - As a fraud prevention measure, the kiosk can be configured to transmit an image of the driver's license to a remote computer screen, and an operator at the remote computer can visually compare the picture (and/or other information) on the driver's license to an image of the person standing in front of the kiosk as viewed by one or more of the cameras 116a-c to confirm that the person attempting to sell the phone is in fact the person identified by the driver's license); receiving, from the ... device, a photograph of a driver's license of the user captured from the camera of the ... device, the photograph of the driver's license including a driver's license photograph (Snook, [0032] - As a fraud prevention measure, the kiosk can be configured to transmit an image of the driver's license to a remote computer screen, and an operator at the remote computer can visually compare the picture (and/or other information) on the driver's license to an image of the person standing in front of the kiosk as viewed by one or more of the cameras 116a-c to confirm that the person attempting to sell the phone is in fact the person identified by the driver's license); (Snook, [0032] - As a fraud prevention measure, the kiosk can be configured to transmit an image of the driver's license to a remote computer screen, and an operator at the remote computer can visually compare the picture (and/or other information) on the driver's license to an image of the person standing in front of the kiosk as viewed by one or more of the cameras 116a-c to confirm that the person attempting to sell the phone is in fact the person identified by the driver's license); and authenticating the identity of the user based upon the comparing (Snook, [0032] - As a fraud prevention measure, the kiosk can be configured to transmit an image of the driver's license to a remote computer screen, and an operator at the remote computer can visually compare the picture (and/or other information) on the driver's license to an image of the person standing in front of the kiosk as viewed by one or more of the cameras 116a-c to confirm that the person attempting to sell the phone is in fact the person identified by the driver's license).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Snook with the creating the new wagering account of Disraeli and Guinn and Lin to include receiving, from a... device, a photograph of the user's face captured from a camera of the ... device; receiving, from the ... device, a photograph of a driver's license of the user captured from the camera of the ... device, the photograph of the driver's license including a driver's license photograph; comparing the photograph of the user's face captured from the camera to the driver's license photograph); and authenticating the identity of the user based upon the comparing.
 One would have been motivated to combine the teachings of Snook to Disraeli and Guinn and Lin to do so as it provides / allows for confirming that the person attempting is in fact the person identified by the driver's license (Snook, [0032]).

Regarding Claim(s) 20; claim(s) 20 is/are directed to a/an article associated with the method claimed in claim(s) 15. Claim(s) 20 is/are similar in scope to claim(s) 15, and is/are therefore rejected under similar rationale.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disraeli (US 2016/0381038 A1) in view of Guinn et al. (US 8,616,981 B2) and Lin et al. (US 2015/0245180 A1) and further in view of Merrill (US 2014/0057706 A1).

Regarding Claim 10;
Disraeli and Guinn and Lin further disclose the system of Claim 9.
Disraeli and Guinn and Lin fail to disclose wherein the at least one wager is received in association with a sporting event and the outcome is an outcome of the sporting event.
However, in an analogous art, Merrill teaches wherein the at least one wager is received in association with a sporting event and the outcome is an outcome of the sporting event (Merrill, [0022] - Wagers or bets may be placed by a user on various outcomes of a game or other betting events. In one example, wagers may for example be placed on casino games, sports games, financial transactions such as derivatives and binary options, or other instances where wagering on outcome of an event is possible).

One would have been motivated to combine the teachings of Merrill to Disraeli and Guinn and Lin to do so as it provides / allows for remote betting (Merrill, [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439